   Michael Reddig
   PO Box 22143
   Flagstaff, AZ 86002


  Phone: 928 774 9544
  Fax:   928 774 2043
  Email: reddiglaw@gmail.com
                                            UNITED STATES BANKRUPTCY COURT
                                                  DISTRICT OF ARIZONA

 In re                                                                 Case No.   3:19-bk-14334
 NELSON DAYZIE
 SSN xxx-xx- 0825                                                      CHAPTER 13 PLAN AND APPLICATION FOR
                                                                       PAYMENT OF ADMINISTRATIVE EXPENSES
 ALYCE DAYZIE
 SSN xxx-xx- 6385                                                          Original         Plan

                                                         Debtor(s).
                                                                           Plan payments include post-petition mortgage payments




     This Plan may affect creditor rights. If you object to the treatment of your claim as proposed in this Plan, you must file a written
objection by the deadline set forth in a Notice of Date to File Objections to Plan served on parties in interest. If this is a joint case,
then “Debtor” means both Debtors. This plan does not allow claims or affect the timeliness of any claim. To receive payment on your
claim, you must file a proof of claim with the Bankruptcy Court, even if this Plan provides for your debt. The applicable deadlines to file
a proof of claim were specified in the Notice of Commencement of Case. Except as provided in § 1323(c), a creditor who disagrees with
the proposed treatment of its debt in this Plan must timely file an objection to the Plan.

    If this is an Amended or Modified Plan, the reasons for filing this Amended or Modified Plan are:


(A) Plan Payments and Property to be Submitted to the Plan.

    (1) Plan payments start on. 06/7/17          . The Debtor shall pay the Trustee as follows:

          950          each month for month 1       through month 10       .
          1130         each month for month 11      through month 60       .
                       each month for month         through month          .

         The proposed plan duration is 60      months. The applicable commitment period is 60         months. Section 1325(b)(4).

    (2) In addition to the plan payments, Debtor will submit the following property to the Trustee:
         None.

(B) Trustee’s Percentage Fee. Pursuant to 28 U.S.C. § 586(e), the Trustee may collect the percentage fee from all payments and property
    received, not to exceed 10%.

(C) Treatment of Administrative Expenses, Post-Petition Mortgage Payments and Claims. Except adequate protection payments
    under (C)(1), post-petition mortgage payments under (C)(4), or as otherwise ordered by the Court, the Trustee will make disbursements
    to creditors after the Court confirms this Plan. Unless otherwise provided in Section (J), disbursements by the Trustee shall be pro
    rata by class (except adequate protection payments) and made in the following order:

    (1) Adequate protection payments. Section 1326(a)(1)(C) requires adequate protection payments to be made to creditors secured
        by personal property. Pursuant to Local Bankruptcy Rule 2084-6, the Trustee is authorized to make preconfirmation adequate



         Case 3:19-bk-14334-DPC                Doc 11 Filed 11/17/19 Entered 11/17/19 11:42:01                             Desc
                                                Main Document    Page 1 of 6
    protection payments to the certain secured creditors without a Court order, provided the claim is properly listed on Schedule D,
    the creditor files a secured proof of claim that includes documentation evidencing a perfected security agreement, and the debtor
    or creditor sends a letter to the Trustee requesting payment of preconfirmation adequate protection payments. The Trustee will
    apply adequate protection payments to the creditor’s secured claim. After confirmation, unless the Court orders otherwise,
    adequate protection payments will continue in the same amount until claims to be paid before these claimants are paid in full,
    unless the confirmed plan or a court order specifies a different amount. If a secured creditor disagrees with the amount of the
    proposed adequate protection payments or the plan fails to provide for such payments, the creditor may file an objection
    to confirmation of this plan, file a motion pursuant to §§ 362, 363, or do both.

      Creditor                                          Property Description                     Monthly Amount
       ALLY FINANCIAL                                   2015 CHEVY SILVERADO                      205
       Ditech                                           Mobile Home on Reservation                207




     See Section (J), Varying Provisions.

(2) Administrative expenses. Section 507(a)(2).

    (a) Attorney fees. Debtor’s attorney received 1500         before filing. The balance of 2000          or an amount approved
        by the Court upon application shall be paid by the Trustee. See Section (F) for any fee application.

    (b) Other Administrative Expenses.

     See Section (J), Varying Provisions.

(3) Leases and Unexpired Executory Contracts. Pursuant to § 1322(b), the Debtor assumes or rejects the following lease or
    unexpired executory contract. For a lease or executory contract with an arrearage to cure, the arrearage will be cured in the plan
    payments with regular monthly payments to be paid direct by the Debtor. The arrearage amount to be adjusted to the amount in
    the creditor’s allowed proof of claim.

    (a) Assumed:

         Creditor & Property Description                Estimated Arrearage Amount                Arrearage Through Date
         None


    (b) Rejected:

         Creditor                                       Property Description
         None.


     See Section (J), Varying Provisions.

(4) Claims Secured Solely by Security Interest in Real Property. A creditor identified in this paragraph may mail the Debtor all
    correspondence, notices, statements, payment coupons, escrow notices, and default notices concerning any change to the monthly
    payment or interest rate without such being a violation of the automatic stay. Unless stated below, Debtor is to pay post-petition
    payments direct to the creditor and prepetition arrearages shall be cured through the Trustee. No interest will be paid on the
    prepetition arrearage or debt unless otherwise stated. The arrearage amount is to be adjusted to the amount in the creditor’s
    allowed proof of claim. Except as provided in Local Bankruptcy Rule 2084-23, if a creditor gets unconditional stay relief the
    actual cure amount to be paid shall be adjusted by the Trustee pursuant to the creditor’s allowed proof of claim. If the Debtor
    is surrendering an interest in real property, such provision is in paragraph (E). The Debtor is retaining real property and provides
    for each such debt as follows:




   Case 3:19-bk-14334-DPC                  Doc 11 Filed 11/17/19 Entered 11/17/19 11:42:01                              Desc
                                            Main Document2   Page 2 of 6
    Creditor/Servicing Agent &         Collateral Value &      Post-Petition Mortgage               Estimated       Arrearage
    Property Description               Valuation Method        Payments                             Arrearage       Through Date

     none
                                                                Payment direct to creditor.



                                                                Payment direct to creditor.


                                                                Payment direct to creditor.

     See Section (J), Varying Provisions.

(5) Claims Secured by Personal Property or a Combination of Real and Personal Property. Pursuant to § 1325(a), a secured
    creditor listed below shall be paid the amount shown as the Amount to be Paid on Secured Claim, with such amount included in
    the Plan payments. However, if the creditor’s proof of claim amount is less than the Amount to be Paid on Secured Claim, then
    only the proof of claim amount will be paid. Any adequate protection payments are as provided in Section (C)(1) above. If a
    creditor fails to file a secured claim or files a wholly unsecured claim, the debtor may delete the proposed payment of a secured
    claim in the order confirming plan.
      Creditor and                           Debt            Value of Collateral        Amount to be Paid
      Property Description                   Amount          and Valuation Method       on Secured Claim        Interest Rate
      Ally Financial/                        20492              15000                   20492                     .05
      2015 Chevy Silverado                    fmv

                                       20634                     20000                   20634
      Ditech/ mobile home on reservation
                                         fmv

                                       74000 property 5370                               6370                     .06
      Internal Revenue Service/lien on personal
                                         fmv




     See Section (J), Varying Provisions.

(6) Priority Unsecured Claims. All allowed claims entitled to priority treatment under § 507 shall be paid in full pro rata.

    (a) Unsecured Domestic Support Obligations. The Debtor shall remain current on such obligations that come due after filing
        the petition. Unpaid obligations before the petition date are to be cured in the plan payments.
          Creditor                                    Estimated Arrearage Amount                    Arrearage Through Date

          None



    (b) Other unsecured priority claims.

          Creditor                                    Type of Priority Debt                       Estimated Amount
          Internal Revenue Service         Tax or certain penalty to government.                   8000
                                           Wages, salaries, commissions to $11,725.
                                           Tax or certain penalty to government.
                                           Deposit to purchase, lease, rent property.
                                           Tax or certain penalty to government.
                                           Deposit to purchase, lease, rent.
     See Section (J), Varying Provisions.

   Case 3:19-bk-14334-DPC                  Doc 11 Filed 11/17/19 Entered 11/17/19 11:42:01                           Desc
                                            Main Document3   Page 3 of 6
    (7) Codebtor Claims. The following codebtor claim is to be paid per the allowed claim, pro rata before other unsecured nonpriority
        claims.

          Creditor                                           Codebtor Name                                Estimated Debt Amount
             None.




          See Section (J), Varying Provisions.

    (8) Unsecured Nonpriority Claims. Allowed unsecured nonpriority claims shall be paid pro rata the balance of payments under the
        Plan.

          See Section (J), Varying Provisions.

(D) Lien Retention. Secured creditors shall retain their liens until payment of the underlying debt determined under nonbankruptcy law
    or upon discharge, whichever occurs first. Federal tax liens shall continue to attach to property excluded from the bankruptcy estate
    under 11 U.S.C. § 541(c)(2) until the Internal Revenue Service is required to release the liens in accordance with non bankruptcy law.

     See Section (J), Varying Provisions.

(E) Surrendered Property. Debtor surrenders the following property to the secured creditor. Upon confirmation of this Plan or except
    as otherwise ordered by the Court, bankruptcy stays are lifted as to the collateral to be surrendered. Any secured claim filed by such
    creditor shall receive no distribution until the creditor files an allowed unsecured claim or an amended proof of claim that reflects any
    deficiency balance remaining on the claim. Should the creditor fail to file an amended unsecured claim consistent with this
    provision, the Trustee need not make any distributions to that creditor.

              Creditor                                           Property Being Surrendered
     None.




(F) Attorney Application for Payment of Attorney Fees. Counsel for the Debtor has received a prepetition retainer of $ 1500            ,
    to be applied against fees and costs incurred. Fees and costs exceeding the retainer shall be paid from funds held by the Chapter 13
    Trustee as an administrative expense. Counsel will be paid as selected in paragraph (1) or (2) below:

    (1) Flat Fee. Counsel for the Debtor has agreed to a total sum of $ 3500               to represent the Debtor. Counsel has agreed to
        perform the following services through confirmation of the plan:

         Q    All of the below, except Additional Services.
         9
         ✘    Review of financial documents and information.
         ✘
         9    Consultation, planning, and advice, including office visits and telephone communications.
         ✘
         9    Preparation of Petition, Schedules, Statement of Financial Affairs, Master Mailing List.
         ✘
         9    Preparation and filing of Chapter 13 Plan, Plan Analysis, and any necessary amendments.
         ✘
         9    Attendance at the § § 341(a) meeting of creditors.
         ✘
         9    Resolution of creditor objections and Trustee recommendations, and attendance at hearings.
         ✘
         9    Reviewing and analyzing creditor claims for potential objections, and attendance at hearings.
         ✘
         9    Responding to motions to dismiss, and attendance at hearings.
         ✘
         9    Responding to motions for relief from the automatic stay, and attendance at hearings.
         ✘
         9    Drafting and mailing of any necessary correspondence.
         ✘
         9    Preparation of proposed order confirming the plan.
         9    Representation in any adversary proceedings.
         ✘
         9    Representation regarding the prefiling credit briefing and post-filing education course.


        Case 3:19-bk-14334-DPC                  Doc 11 Filed 11/17/19 Entered 11/17/19 11:42:01                              Desc
                                                 Main Document4   Page 4 of 6
          Additional Services. Counsel for the Debtor has agreed to charge a flat fee for the following additional services provided to the
          Debtor after confirmation of the plan:

          9   Preparation and filing of Modified Plan $_____________.
          9   Preparation and filing of motion for moratorium $_____________.
          9   Responding to motion to dismiss, and attendance at hearings $_____________.
          9   Defending motion for relief from the automatic stay or adversary proceeding $_____________.
          9   Preparation and filing of any motion to sell property $_____________.
          9   Other ___________________________________________________________________________________.

                                                                        150
          All other additional services will be billed at the rate of $__________                                    75
                                                                                   per hour for attorney time and $_________     per hour for
          paralegal time. Counsel will file and notice a separate fee application detailing the additional fees and costs requested. Counsel
          will include all time expended in the case in the separate fee application.

           See Section (J), Varying Provisions.

    (2) Hourly Fees. For hourly fees to be paid as an administrative expense, counsel must file and notice a separate fee application
        detailing the additional fees and costs requested. The application must include all time expended in the case.

              Counsel has agreed to represent the Debtor for all services related to the Chapter 13 bankruptcy to be billed at the rate of
              $__________ per hour for attorney time and $_________ per hour for paralegal time.

               See Section (J), Varying Provisions.

(G) Vesting. Property of the estate shall vest in the Debtor upon confirmation of the Plan. The following property shall not revest in the
    Debtor upon confirmation:

     See Section (J), Varying Provisions.

(H) Tax Returns. While the case is pending, the Debtor shall provide to the Trustee a copy of any post-petition tax return within thirty
    days after filing the return with the tax agency. The Debtor has filed all tax returns for all taxable periods during the four-year period
    ending on the petition date, except:

(I) Funding Shortfall. Debtor will cure any funding shortfall before the Plan is deemed completed.


(J) Varying Provisions. The Debtor submits the following provisions that vary from the Local Plan Form, Sections (A) through (H):

    (1)

    (2)

    (3)

    (4)

    (5)




                                                                      5
          Case 3:19-bk-14334-DPC                Doc 11 Filed 11/17/19 Entered 11/17/19 11:42:01                               Desc
                                                 Main Document    Page 5 of 6
(K) Plan Payment Summary. If there is a discrepancy between paragraphs (A) - (J) and paragraphs (K) - (M), then the provisions of
    paragraphs (A) - (J) and the confirmed plan control.

    (1)   Trustee’s compensation (10% of plan payments). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $_____________               6590
    (2)   Ongoing post-petition mortgage payments.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $_____________
    (3)   Administrative expenses and claims. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $_____________      2000
    (4)                                                                                                                                                                             8000
          Priority claims. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $_____________
    (5)   Prepetition mortgage or lease arrears, or amount to cure defaults, including interest . . . . . . . . . . . . . . . . . . . . $_____________                                  0
    (6)   Secured personal property claims, including interest. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $_____________             49250
    (7)   Amount to unsecured nonpriority claims. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $_____________            60
          Total of plan payments. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $_____________ 65900

(L) Section 1325 Analysis.

    (1) Best Interest of Creditors Test:

          (a)   Value of Debtor’s interest in nonexempt property. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $_____________ 0
          (b)   Plus: Value of property recoverable under avoiding powers. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $_____________        0
          (c)   Less: Estimated Chapter 7 administrative expenses. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $_____________  0
          (d)                                                                                                                                                        0
                Less: Amount to unsecured priority creditors. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $_____________
          (e)   Equals: Estimated amount payable to unsecured nonpriority claims if Debtor filed Chapter 7. . . . . . . . . $_____________                           0

    Paragraph (2) to be completed by debtors whose current monthly income exceeds the state’s median income.

    (2) Section 1325(b) Analysis:

          (a) Monthly disposable income under § 1325(b)(2), Form B22C, Statement of Current Monthly Income. . . . . . . . $________ 0
          (b) Applicable commitment period.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . x 60
          (c) Section 1325(b)(2) monthly disposable income amount multiplied by 60. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $________ 0

(M) Estimated Amount to Unsecured Nonpriority Creditors Under Plan. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $________60


Dated: 11/17/19 /z/ Nelson Dayzie /s/ /s/ Alyce Dayzie /s/ /s/ Michael Reddig /s/



________________________________________                                       ________________________________________
Debtor                                                                         Debtor


________________________________________
Attorney for Debtor



                                                                                                                                                                            Rev. 12/09




                                                                                           6
          Case 3:19-bk-14334-DPC                              Doc 11 Filed 11/17/19 Entered 11/17/19 11:42:01                                                         Desc
                                                               Main Document    Page 6 of 6
